                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

LOTUS INDUSTRIES LLC,

       Plaintiff,                                  Case No. 16-14112
                                                   Honorable Laurie J. Michelson
v.                                                 Magistrate Judge Anthony P. Patti

DETROIT ECONOMIC GROWTH
CORPORATION, et al.,

       Defendants.


               ORDER REGARDING DISCOVERY SANCTION RULING


        This matter is before the Court on a telephone inquiry from counsel for Defendants DDA

and DEGC. Because the Court does not engage in ex parte communication with counsel, it enters

the following Order on the oral inquiry.

       On October 9, 2018, the Court entered an Opinion and Order Granting in Part and

Denying in Part Defendant DDA’s Motion to Dismiss as a discovery sanction. (R. 201.) To the

extent the DDA seeks a modification of that order or Defendant DEGC seeks to be included,

those requests are DENIED.

       More specifically, it was not an oversight to exclude the DEGC from the Court’s Order.

The DEGC was not a party to the motion. The only moving party was the DDA. (R. 189.)

Motions are filed on behalf of parties, not law firms. The title of the motion is “City of Detroit

Downtown Development Authority’s Motion for (1) Dismissal of the Individual Plaintiffs’

Claims with Prejudice and (2) A finding of Civil Contempt.” The first sentence of the motion is,

“Now comes Defendant City of Detroit Downtown Development Authority, by its counsel, Kotz

Sangster Wysocki P.C. . . .” And the relief requested is “WHEREFORE, Defendant City of
Detroit Downtown Development Authority respectfully requests that . . . .” No other defendant

moved. No other defendant joined in the motion. And no other defendant sought the relief

requested. The arguments raised in the motion also pertained to the DDA. For example, the

monetary sanctions award, which factored prominently in the Court’s ruling, only pertained to

the DDA and would not be a basis for any other defendant to seek a like discovery sanction.

       IT IS SO ORDERED.

                                            s/Laurie J. Michelson
                                            LAURIE J. MICHELSON
                                            UNITED STATES DISTRICT JUDGE


Dated: October 12, 2018




       I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, October 12, 2018, by electronic and/or ordinary mail.


                                            s/William Barkholz
                                            Case Manager




                                               2
